UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 Commission file number 1- 32479 TEEKAY LNG PARTNERS L.P. (Exact name of Registrant as specified in its charter) Bayside House Bayside Executive Park West Bay Street & Blake Road P.O. Box AP-59212, Nassau, Bahamas (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Page 1 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES REPORT ON FORM 6-K FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 INDEX PART I:FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Unaudited Consolidated Statements of Income (Loss) for the three and six months ended June 30, 2007 and 2006 4 Unaudited Consolidated Balance Sheets as at June 30, 2007 and December 31, 2006 5 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 6 Unaudited Consolidated Statement of Changes in Partners’ Equity for the six months ended June 30, 2007 7 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 PART II: OTHER INFORMATION 34 SIGNATURES 35 Page 2 of 36 ITEM 1 -FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Unitholders of Teekay LNG Partners L.P. We have reviewed the consolidated balance sheet of Teekay LNG Partners L.P. and subsidiaries (or the Partnership) as of June 30, 2007, the related consolidated statements of income (loss) for the three and six months ended June 30, 2007 and 2006, the cash flows for the six months ended June 30, 2007 and 2006 and changes in partners’ equity for the six months ended June 30, 2007 and 2006. These financial statements are the responsibility of the Partnership's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Partnership as of December 31, 2006, the related consolidated statements of income, changes in partners’ equity and cash flows for the year then ended (not presented herein), and in our report dated March 12, 2007, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Vancouver, Canada /s/ ERNST & YOUNG LLP July 31, 2007 Chartered Accountants Page 3 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (in thousands of U.S. dollars, except unit and per unit data) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 $ VOYAGE REVENUES (note 11) 65,282 42,534 123,611 86,675 OPERATING EXPENSES (note 11) Voyage expenses 274 650 540 927 Vessel operating expenses 13,930 9,767 27,751 18,728 Depreciation and amortization 16,555 12,743 32,374 25,402 General and administrative 3,759 2,998 7,277 6,093 Total operating expenses 34,518 26,158 67,942 51,150 Income from vessel operations 30,764 16,376 55,669 35,525 OTHER ITEMS Interest expense (notes 5 and 8) (35,819 ) (21,404 ) (66,166 ) (40,005 ) Interest income 13,020 9,443 24,117 16,880 Foreign currency exchange loss (note 8) (5,682 ) (20,328 ) (10,482 ) (28,153 ) Other income – net (note 9) 178 387 725 995 Total other items (28,303 ) (31,902 ) (51,806 ) (50,283 ) Net income (loss) 2,461 (15,526 ) 3,863 (14,758 ) General partner’s interest in net income (loss) 49 (311 ) 77 (296 ) Limited partners’ interest: (note 15) Net income (loss) 2,412 (15,215 ) 3,786 (14,462 ) Net income (loss) per: • Common unit (basic and diluted) 0.11 (0.44 ) 0.18 (0.40 ) • Subordinated unit (basic and diluted) 0.00 (0.44 ) 0.00 (0.44 ) • Total unit (basic and diluted) 0.07 (0.44 ) 0.11 (0.42 ) Weighted-average number of units outstanding: • Common units (basic and diluted) 21,327,360 20,238,072 20,786,956 20,238,072 • Subordinated units (basic and diluted) 14,734,572 14,734,572 14,734,572 14,734,572 • Total units (basic and diluted) 36,061,932 34,972,644 35,521,528 34,972,644 Cash distributions declared per unit 0.4625 0.4625 0.9250 0.8750 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 4 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS (in thousands of U.S. dollars) As at June 30, 2007 $ As at December 31, 2006 $ ASSETS Current Cash and cash equivalents 29,894 28,871 Restricted cash- current (note 5) 113,271 55,009 Accounts receivable 7,308 8,167 Prepaid expenses 3,109 6,566 Other assets 1,600 1,204 Total current assets 155,182 99,817 Restricted cash – long-term (note 5) 650,738 615,749 Vessels and equipment(note 8) At cost, less accumulated depreciation of $76,693 (2006 -$60,849) 670,318 662,814 Vessels under capital leases, at cost, less accumulated depreciation of $58,189 (2006 – $42,604) (note 5) 950,043 654,022 Advances on newbuilding contracts (note 13a) 159,500 84,184 Total vessels and equipment 1,779,861 1,401,020 Investment in and advances to joint venture (notes 11e, 11f, and 13a) 285,633 141,427 Other assets (note 12) 132,963 74,057 Intangible assets – net (note 6) 155,499 160,064 Goodwill (note 6) 39,279 39,279 Total assets 3,199,155 2,531,413 LIABILITIES AND PARTNERS’ EQUITY Current Accounts payable 5,279 5,069 Accrued liabilities 22,666 13,599 Unearned revenue 4,900 6,708 Current portion of long-term debt (note 8) 35,207 30,435 Current obligation under capital leases (note 5) 34,891 150,762 Advances from affiliate (note 7) 20,222 38,939 Total current liabilities 123,165 245,512 Long-term debt (note 8) 1,179,085 880,147 Long-term obligation under capital leases (note 5) 839,940 407,375 Advances from affiliate (note 7) 12,380 62,680 Other long-term liabilities (note 12) 78,509 51,473 Total liabilities 2,233,079 1,647,187 Commitments and contingencies (notes 5, 8, 11, 12 and 13) Minority interest 162,265 165,729 Partners’ equity Partners’ equity 821,276 767,949 Accumulated other comprehensive loss(note 10) (17,465 ) (49,452 ) Total partners’ equity 803,811 718,497 Total liabilities and partners’ equity 3,199,155 2,531,413 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 5 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) Six Months Ended June 30, 2007 $ 2006 $ Cash and cash equivalents provided by (used for) OPERATING ACTIVITIES Net income (loss) 3,863 (14,758 ) Non-cash items: Depreciation and amortization 32,374 25,402 Deferred income tax expense (recovery) 662 (524 ) Foreign currency exchange loss 10,522 30,744 Equity based compensation 184 - Accrued interest and other – net 2,554 524 Change in non-cash working capital items related to operating activities (7,286 ) (3,677 ) Expenditures for drydocking (172 ) (2,655 ) Net operating cash flow 42,701 35,056 FINANCING ACTIVITIES Proceeds from long-term debt 443,120 129,700 Capitalized loan costs (931 ) (2,512 ) Scheduled repayments of long-term debt (13,113 ) (4,167 ) Scheduled repayments of capital lease obligations (4,384 ) (4,280 ) Prepayments of long-term debt (160,000 ) (34,000 ) Proceeds from issuance of units 86,300 (141 ) Advances from affiliate - 19,706 Advances to affiliate - (3,759 ) Advances from joint venture partners 22,112 - Repayment of joint venture partner advances (3,686 ) - Increase in restricted cash (82,685 ) (431,489 ) Cash distributions paid (33,012 ) (31,226 ) Net financing cash flow 253,721 (362,168 ) INVESTING ACTIVITIES Advances to joint ventures (144,270 ) - Purchase of Teekay Nakilat Holdings Corporation (note 11d) (53,726 ) - Purchase of Dania Spirit LLC (note 11g) (18,546 ) - Expenditures for vessels and equipment (78,857 ) (1,448 ) Proceeds from sale of vessels and equipment - 312,972 Net investing cash flow (295,399 ) 311,524 Increase (decrease) in cash and cash equivalents 1,023 (15,588 ) Cash and cash equivalents, beginning of the period 28,871 34,469 Cash and cash equivalents, end of the period 29,894 18,881 Supplemental Cash Flow Information (note 14) The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 6 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS’ EQUITY (in thousands of U.S. dollars and units) PARTNERS’ EQUITY Limited Partners Common Subordinated General Partner Accumulated Other Comprehensive Loss Total Units $ Units $ Balance as at December 31,2006 20,240 425,253 14,735 321,277 21,419 (49,452 ) 718,497 Net income - 3,786 - - 77 - 3,863 Cash distributions - (18,723 ) - (13,629 ) (660 ) - (33,012 ) Unrealized gain on derivative instruments (notes 10 and 12) - 28,271 28,271 Reclassification adjustment for loss on derivative instruments included in net income (notes 10 and 12) - 3,716 3,716 Proceeds from follow-on public offering of units, net of offering costs of $3.5 million (note 3) 2,300 84,188 - - 1,790 - 85,978 Purchase of Teekay Nakilat from Teekay Shipping Corporation (note 11d) - (2,798 ) - (1,983 ) (98 ) - (4,879 ) Equity based compensation - 105 - 75 4 - 184 Purchase of Dania Spirit LLC from Teekay Shipping Corporation (note 11g) - 684 - 485 24 - 1,193 Balance as at June 30, 2007 22,540 492,495 14,735 306,225 22,556 (17,465 ) 803,811 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 7 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 1.Basis of Presentation The unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (or GAAP). These financial statements include the accounts of Teekay LNG Partners L.P. (or Teekay LNG), which is a limited partnership organized under the laws of the Republic of the Marshall Islands, and its wholly owned or controlled subsidiaries (collectively, the Partnership). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Certain information and footnote disclosures required by GAAP for complete annual financial statements have been omitted and, therefore, these interim financial statements should be read in conjunction with the Partnership’s audited consolidated financial statements for the year ended December 31, 2006. In the opinion of management of Teekay GP L.L.C., the general partner of Teekay LNG (or the General Partner), these interim consolidated financial statements reflect all adjustments, of a normal recurring nature, necessary to present fairly, in all materialrespects, the Partnership’s consolidated financial position, results of operations, and changes in partners’ equity and cash flows for the interim periods presented. The results of operations for the interim periods presented are not necessarily indicative of those for a full fiscal year. Significant intercompany balances and transactions have been eliminated upon consolidation. 2.Change in Accounting Policy In July 2006, the Financial Accounting Standards Board (or FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109 (or FIN 48). This interpretation clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 requires companies to determine whether it is more-likely-than-not that a tax position taken or expected to be taken in a tax return will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. If a tax position meets the more-likely-than-not recognition threshold, it is measured to determine the amount of benefit to recognize in the financial statements based on guidance in the interpretation. The Partnership adopted FIN 48 as of January 1, 2007. The adoption of FIN 48 did not have a material impact on the Partnership’s financial position and results of operations. As of January 1 and June 30, 2007, the Partnership did not have any material accrued interest and penalties relating to income taxes. As of January 1 and June 30, 2007, the Partnership had unrecognized tax benefits of 3.4 million Euros ($4.6 million) relating to a re-investment tax credit in one of its 2005 annual tax filings. This filing is currently under review by the relevant tax authorities and the Partnership expects the uncertainty surrounding this tax credit to be resolved within the next twelve months. If the tax credit is approved, the Partnership will receive a refund for the amount of the credit, which will be reflected as a credit to equity in the period of approval. The Partnership recognizes interest and penalties related to uncertain tax positions in income tax expense.The tax years 2003 through 2006 currently remain open to examination by the major taxing jurisdiction to which the Partnership is subject. 3.Public Offering During May 2007, the Partnership sold 2.3 million of its common units which represent limited partner interests, as part of a follow-on public offering, at $38.13 per unit for proceeds of $84.2 million, net of $3.5 million of commissions and other expenses associated with the offering. The Partnership’s General Partner contributed $1.8 million to the Partnership to maintain its 2% general partner interest. 4.Segment Reporting The Partnership has two reportable segments: its liquefied gas segment and its Suezmax tanker segment. The Partnership’s liquefied gas segment consists of liquefied natural gas (or LNG) carriers and a liquefied petroleum gas (or LPG) carrier subject to long-term, fixed-rate time charters to international energy companies. As at June 30, 2007, the Partnership’s liquefied gas segment consisted of seven LNG carriers and one LPG carrier. The Partnership’s Suezmax tanker segment consists of Suezmax-class conventional crude oil tankers operating on long-term, fixed-rate time-charter contracts to international energy companies. As at June 30, 2007, the Partnership’s conventional crude oil tanker fleet consisted of eight Suezmax tankers. Segment results are evaluated based on income from vessel operations. The accounting policies applied to the reportable segments are the same as those used in the preparation of the Partnership’s audited consolidated financial statements for the year ended December 31, 2006. Page 8 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) The following table presents results for these segments for the three and six months ended June 30, 2007 and 2006: Three Months Ended June 30, 2007 2006 Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Voyage revenues 44,092 21,190 65,282 22,519 20,015 42,534 Voyage expenses 8 266 274 400 250 650 Vessel operating expenses 8,094 5,836 13,930 4,915 4,852 9,767 Depreciation and amortization 11,551 5,004 16,555 7,756 4,987 12,743 General and administrative (1) 1,871 1,888 3,759 1,284 1,714 2,998 Income from vessel operations 22,568 8,196 30,764 8,164 8,212 16,376 Expenditures (recovery) for vessels and equipment 77,913 95 78,008 (122 ) 28 (94 ) Six Months Ended June 30, 2007 2006 Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Voyage revenues 81,568 42,043 123,611 46,219 40,456 86,675 Voyage expenses 13 527 540 400 527 927 Vessel operating expenses 16,261 11,490 27,751 8,717 10,011 18,728 Depreciation and amortization 22,365 10,009 32,374 15,434 9,968 25,402 General and administrative (1) 3,659 3,618 7,277 2,687 3,406 6,093 Income from vessel operations 39,270 16,399 55,669 18,981 16,544 35,525 Expenditures for vessels and equipment 97,111 292 97,403 1,420 28 1,448 (1) Includes direct general and administrative expenses and indirect general and administrative expenses (allocated to each segment based on estimated use of corporate resources). A reconciliation of total segment assets to total assets presented in the consolidated balance sheets is as follows: June 30, 2007 $ December 31, 2006 $ Liquefied gas segment 2,736,642 2,056,247 Suezmax tanker segment 420,602 430,358 Unallocated: Cash and cash equivalents 29,894 28,871 Accounts receivable, prepaid expenses and other assets 12,017 15,937 Consolidated total assets 3,199,155 2,531,413 Page 9 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 5.Capital Leases and Restricted Cash Capital Leases Teekay Nakilat LNG Carriers. As at June 30, 2007, the Partnership owned an indirect 70% interest in Teekay Nakilat Corporation (or Teekay Nakilat), which is a party to 30-year capital lease arrangements relating to three LNG carriers (or the RasGas II LNG Carriers) that operate under time-charter contracts with Ras Laffan Liquefied Natural Gas Co. Limited (II) (or RasGasII), a joint venture between Qatar Petroleum and ExxonMobil RasGas Inc., a subsidiary of ExxonMobil Corporation. All amounts below relating to the RasGas II LNG carrier capital leases include the Partnership’s joint venture partner’s 30% share. Under the terms of the RasGas II capital lease arrangements, the lessor claims tax depreciation on the capital expenditures it incurred to acquire these vessels. As is typical in these leasing arrangements, tax and change of law risks are assumed by the lessee. Lease payments under the rentals payable under the lease arrangements are predicated on the basis of certain tax and financial assumptions at the commencement of the leases. If an assumption proves to be incorrect, the lessor is entitled to increase the lease payments so as to maintain its agreed after-tax margin. However, Teekay Nakilat may terminate the lease arrangements on a voluntary basis at any time. In the event of a termination of the lease arrangements, Teekay Nakilat would be obliged to pay termination sums to the lessor sufficient to repay the lessor’s investment in the vessels and to compensate it for the tax effect of the terminations, including recapture of any tax depreciation. At the inception of these leases, the weighted-average interest rate implicit in these leases was 5.2%. These capital leases are variable-rate capital leases. Teekay Nakilat’s interest rate risk associated with these leases has been hedged with interest rate swap agreements (see Note 12). As at June 30, 2007, the commitments under these capital leases approximated $1,109.1million, including imputed interest of $640.5million, repayable as follows: Year Commitment 2007 $12.0 million 2008 $24.0 million 2009 $24.0 million 2010 $24.0 million 2011 $24.0 million Thereafter $1,001.1 million Spanish-Flagged LNG Carrier.As at June 30, 2007, the Partnership was a party to a capital lease on one LNG carrier (the Madrid Spirit) which is structured as a “Spanish tax lease”. The Partnership was a party to a similar Spanish tax lease for another LNG carrier (the Catalunya Spirit) until it purchased the vessel pursuant to the capital lease in December2006. Under the terms of the Spanish tax lease, for the Madrid Spirit, which includes the Partnership’s contractual right to full operation of the vessels pursuant to bareboat charters, the Partnership will purchase the vessel at the end of the lease term in 2011. The purchase obligation has been fully funded with restricted cash deposits described below. At the inception of this lease, the interest rate implicit in the Spanish tax lease was 5.8%. As at June 30, 2007, the commitments under this capital lease, including the purchase obligation, approximated 165.0million Euros ($223.5million), including imputed interest of 26.0million Euros ($35.1million), repayable as follows: Year Commitment 2007 23.3 million Euros ($31.5 million) 2008 24.4 million Euros ($33.1 million) 2009 25.6 million Euros ($34.7 million) 2010 26.9 million Euros ($36.4 million) 2011 64.8 million Euros ($87.8 million) Page 10 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) Suezmax Tankers.As at June 30, 2007, the Partnership was a party to capital leases on five Suezmax tankers. Under the terms of the lease arrangements, which include the Partnership’s contractual right to full operation of the vessels pursuant to bareboat charters, the Partnership is required to purchase these vessels after the end of their respective lease terms for a fixed price. At the inception of these leases, the weighted-average interest rate implicit in these leases was 7.4%. These capital leases are variable-rate capital leases; however, any change in the lease payments resulting from changes in interest rates is offset by a corresponding change in the charter hire payments received by the Partnership. As at June 30, 2007, the remaining commitments under these capital leases, including the purchase obligations, approximated $245.0million, including imputed interest of $27.1million, repayable as follows: Year Commitment 2007 $12.5 million 2008 135.9 million 2009 8.5 million 2010 88.1 million Restricted Cash Under the terms of the capital leases for the four LNG carriers described above, the Partnership is required to have on deposit with financial institutions an amount of cash that, together with interest earned on the deposit, will equal the remaining amounts owing under the leases, including the obligation to purchase the Spanish-flagged LNG carrier at the end of the lease period. These cash deposits are restricted to being used for capital lease payments and have been fully funded primarily with term loans (see Note8). The interest rates earned on the deposits approximate the interest rates implicit in the leases. As at June 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the three RasGas II LNG carriers was $564.7 million and $481.9 million, respectively. As at June 30, 2007 and December 31, 2006, the weighted-average interest rate earned on the deposits was 5.4%. As at June 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the Spanish-flagged LNG carrier was 142.5million Euros ($193.0million) and 139.0 million Euros ($183.5 million), respectively.As at June 30, 2007 and December 31 2006, the weighted-average interest rate earned on the deposit was5.0%. The Partnership also maintains restricted cash deposits relating to certain term loans, which totaled $6.3 million and $5.3 million as at June 30, 2007 and December 31, 2006, respectively. 6.Intangible Assets and Goodwill As at June 30, 2007 and December 31, 2006, intangible assets consisted of time-charter contracts with a weighted-average amortization period of 19.2 years. The carrying amount of intangible assets as at June 30, 2007 and December 31, 2006 is as follows: June 30, 2007 $ December 31, 2006 $ Gross carrying amount 182,552 182,552 Accumulated amortization (27,053 ) (22,488 ) Net carrying amount 155,499 160,064 Amortization expense of intangible assets for the three and six months ended June 30, 2007 and 2006 were $2.3 million ($2.3 million – 2006) and 4.6 million ($4.6 million – 2006), respectively. The carrying amount of goodwill as at June 30, 2007 and December 31, 2006 for the Partnership’s reporting segments is as follows: Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Balance as at June 30, 2007 and December 31, 2006 35,631 3,648 39,279 Page 11 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 7.Advances from Affiliates June 30, 2007 $ December 31, 2006 $ Advances from Teekay Corporation (non-interest bearing and unsecured) 12,380 62,680 Other (non-interest bearing and unsecured) 20,222 38,939 Total 32,602 101,619 On October 31, 2006, Teekay Corporation sold its interest in Teekay Nakilat to the Partnership in exchange for a $93.0 million non-interest bearing and unsecured promissory note (see Note 11d). The Partnership paid $26.9 million of the note during 2006 and $53.7 million during the first two quarters of 2007. Subsequent to June 30, 2007, the Partnership paid the remaining $12.4 million. The Partnership refinanced amounts owing under the note with borrowings under the Partnership's revolving credit facilities. 8.Long-Term Debt June 30, 2007 $ December 31, 2006 $ U.S. Dollar-denominated Revolving Credit Facilities due through 2018 28,000 43,000 U.S. Dollar-denominated Term Loan due through 2019(1) 458,892 360,661 U.S. Dollar-denominated Term Loan due through 2020 (variable interest entities)(1) 252,054 60,458 U.S. Dollar-denominated Unsecured Loan(variable interest entities)(1) 22,260 - U.S. Dollar-denominated Unsecured Demand Loan 35,959 35,144 Euro-denominated Term Loans due through 2023 417,127 411,319 1,214,292 910,582 Less current portion 35,207 30,435 Total 1,179,085 880,147 (1) As at June 30, 2007, long-term debt related to newbuilding vessels to be delivered was $274.3 million (December 31, 2006 - $266.3 million). As at June 30, 2007, the Partnership had two long-term revolving credit facilities (or the Revolvers) available, which, as at such date, provided for borrowings of up to $449.9 million, of which $421.9 million was undrawn. Interest payments are based on LIBOR plus a margin. The amount available under the Revolvers reduces by $8.9 million (remainder of 2007), $18.2 million (2008), $18.8 million (2009), $19.4 million (2010), $20.0 million (2011) and $364.6 million (thereafter). Both Revolvers may be used by the Partnership to fund general partnership purposes and to fund cash distributions. The Partnership is required to reduce all borrowings used to fund cash distributions to zero for a period of at least 15 consecutive days during any 12-month period. The Revolvers are collateralized by first-priority mortgages granted on five of the Partnership’s vessels, together with other related collateral, and include a guarantee from the Partnership or its subsidiaries of all outstanding amounts. The Partnership has a U.S. Dollar-denominated term loan outstanding, which, as at June 30, 2007, totaled $458.9 million, which was used to finance certain LNG newbuildings.Of the total amount of this term loan, $290.7 million bears interest at a fixed rate of 5.39% and reduces in quarterly payments commencing three months after delivery of the applicable LNG newbuilding. The remaining $168.2 million bears interest based on LIBOR plus a marginand will require bullet repayments of approximately $56 million per vessel due at maturity. The term loan is collateralized by first-priority mortgages on the vessels, together with certain other related collateral and guarantees from the Partnership. Teekay Nakilat (III) Holdings Corporation (or Teekay Nakilat (III)) owns a 40% interest in Teekay Nakilat (III) Corporation (or RasGas 3 Joint Venture). RasGas 3 Joint Venture owns four LNG newbuilding carriers, scheduled for delivery during 2008, and the related 25-year fixed-rate, time-charter contracts. On November 1, 2006, the Partnership agreed to purchase Teekay Corporation's 100% interest in Teekay Nakilat (III), which caused the Partnership to become the primary beneficiary of this variable interest entity (See Note13). Teekay Nakilat (III) has a U.S. Dollar-denominated term loan outstanding, which, as at June 30, 2007, totaled $200.5 million. Interest payments on the term loan is based on LIBOR plus a margin. The term loan reduces in quarterly payments commencing three months after delivery of each related vessel, with varying maturities through 2020. The term loan is collateralized by first-priority mortgages on the vessels, together with certain other related collateral including an undertaking from Teekay Corporation. Upon transfer to the Partnership of Teekay Corporation's 100% ownership interest in Teekay Nakilat (III), the rights and obligations of Teekay Corporation under the undertaking, may, upon the fulfillment of certain conditions, be transferred to the Partnership. Page 12 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIESNOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) Teekay Tangguh Holdings Corporation (or Teekay Tangguh) owns a 70% interest in Teekay BLT Corporation (or Teekay Tangguh Joint Venture). Teekay Tangguh Joint Venture owns two LNG newbuilding carriers, scheduled for delivery during late 2008 and early 2009, and the related 20-year fixed-rate, time-charter contracts. On November 1, 2006, the Partnership agreed to purchase Teekay Corporation's 100% interest in Teekay Tangguh, which caused the Partnership to become the primary beneficiary of this variable interest entity (See Note13). Teekay Tangguh has a U.S. Dollar-denominated term loan outstanding, which, as at June 30, 2007, totaled $51.5 million. Interest payments on the term loan are based on LIBOR plus a margin. The term loan reduces in quarterly payments commencing three months after delivery of each related vessel, with varying maturities through 2020. The term loan is collateralized by first-priority mortgages on the vessels, together with certain other related collateral including an undertaking from Teekay Corporation. Upon transfer to the Partnership of Teekay Corporation's 100% ownership interest in Teekay Tangguh, the rights and obligations of Teekay Corporation under the undertaking, may, upon the fulfillment of certain conditions, be transferred to the Partnership. The Partnership has a U.S. Dollar-denominated loan outstanding owing to a joint venture partner of Teekay Tangguh Joint Venture, which, as at June 30, 2007, totaled $22.3 million, including accrued interest. Interest payments on this loan are based on a fixed interest rate of 6.50%. The Partnership has a U.S. Dollar-denominated demand loan outstanding owing to Teekay Nakilat’s joint venture partner, which, as at June 30, 2007, totaled $36.0 million, including accrued interest. Interest payments on this loan, which are based on a fixed interest rate of 4.84%, will commence February 2008. The loan is repayable on demand no earlier than February 27, 2027. The Partnership has two Euro-denominated term loans outstanding, which, as at June 30, 2007 totaled 308.0 million Euros ($417.1 million). These loans were used to make restricted cash deposits that fully fund payments under capital leases for the LNG carriers, the Madrid Spirit and the Catalunya Spirit (see Note 5). Interest payments are based on EURIBOR plus a margin. The term loans have varying maturities through 2023 and monthly payments that reduce over time. The term loans are collateralized by first-preferred mortgages on the vessels to which the loans relate, together with certain other related collateral and guarantees from one of the Partnership’s subsidiaries. The weighted-average effective interest rate for the Partnership’s long-term debt outstanding at June 30, 2007 and December 31, 2006 was 5.5%. These rates do not reflect the effect of related interest rate swaps that the Partnership has used to hedge certain of its floating-rate debt (see Note12). At June 30, 2007, the margins on the Partnership’s long-term debt ranged from 0.50% to 1.20%. All Euro-denominated term loans are revalued at the end of each period using the then-prevailing Euro/U.S. Dollar exchange rate. Due primarily to this revaluation, the Partnership recognized foreign exchange losses of $5.7 million, $10.5 million, $20.3 million, and $28.2 million during the three and six months ended June 30, 2007 and 2006, respectively. Certain loan agreements require that a minimum level of tangible net worth, a minimum level of aggregate liquidity, and a maximum level of leverage be maintained, and require one of the Partnership’s subsidiaries to maintain restricted cash deposits. The Partnership’s ship-owning subsidiaries may not, in addition to other things, pay dividends or distributions if the Partnership is in default under the term loans and the Revolvers. 9.Other Income - Net Three Months Ended June 30, Six Months Ended June 30, 2007 $ 2006 $ 2007 $ 2006 $ Minority interest recovery 449 309 1,516 617 Income tax (expense) recovery (209 ) 78 (662 ) 378 Miscellaneous (62 ) - (129 ) - Other income – net 178 387 725 995 10.Comprehensive Income (Loss) Three Months Ended June 30, Six Months Ended June 30, 2007 $ 2006 $ 2007 $ 2006 $ Net income (loss) 2,461 (15,526 ) 3,863 (14,758 ) Other comprehensive income: Unrealized gain on derivative instruments 24,462 12,668 28,271 30,480 Reclassification adjustment for loss on derivative instruments included in net income (loss) 3,015 2,213 3,716 4,443 Comprehensive income (loss) 29,938 (645 ) 35,850 20,165 As at June 30, 2007 and December 31, 2006, the Partnership’s accumulated other comprehensive loss of $17.5 million and $49.5 million, respectively, consisted of net unrealized losses on derivative instruments. Page 13 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 11.Related Party Transactions a)The Partnership and certain of its operating subsidiaries have entered into services agreements with certain subsidiaries of Teekay Corporation pursuant to which the Teekay Corporation subsidiaries provide the Partnership with administrative, advisory, technical and strategic consulting services. During the three and six months ended June 30, 2007 the Partnership incurred $1.6 million and $3.0 million, respectively of these costs, compared to $0.8 million and $1.7 million, respectively, for the same periods last year. b)The Partnership reimburses the General Partner for all expenses incurred by the General Partner that are necessary or appropriate for the conduct of the Partnership’s business. During the three and six months ended June 30, 2007, the Partnership incurred $0.1 million and $0.2 million, respectively of these costs, compared to $0.1 million and $0.2 million, respectively, for the same periods last year. c)The Partnership is a party to an agreement with Teekay Corporation pursuant to which Teekay Corporation provides the Partnership with off-hire insurance for its LNG carriers after the first anniversary of the vessel’s delivery. During the three and six months ended June 30, 2007, the Partnership incurred $0.4 million and $0.7 million, respectively, in fees for the cost of this insurance, compared to $0.4 million and $0.5 million, respectively, for the same periods last year. d)On October 31, 2006, the Partnership acquired Teekay Corporation’s 100% ownership interest in Teekay Nakilat Holdings Corporation (or Teekay Nakilat Holdings). Teekay Nakilat Holdings owns 70% of Teekay Nakilat, which in turn has a 100% interest in capital leases relating to the three RasGas II LNG carriers. The final purchase price for the 70% interest in Teekay Nakilat was $93.0 million. The Partnership paid $26.9 million of this amount during 2006 and $53.7 million during the first two quarters of 2007. Subsequent to June 30, 2007, the Partnership paid the remaining $12.4 million (see Note 7). This transaction was concluded between two entities under common control and, thus, the assets acquired were recorded at historical book value. The excess of the purchase price over the book value of the assets was accounted for as an equity distribution to Teekay Corporation. The purchase occurred upon the delivery of the first LNG carrier. The remaining two LNG carriers were delivered during the first quarter of 2007. e)In July 2005, Teekay Corporation announced that it had been awarded long-term, fixed-rate contracts to charter two LNG carriers to the Tangguh LNG project in Indonesia. The two LNG carriers will be chartered for a period of 20years to The Tangguh Production Sharing Contractors, a consortium led by BP Berau Ltd., a subsidiary of BP plc. Teekay Corporation entered into this project with a joint venture partner (BLT LNG Tangguh Corporation, a subsidiary of PT Berlian Tanker Tbk), which owns a 30% interest.All amounts below include the joint venture partner’s 30% share. In connection with this award, Teekay Corporation has exercised shipbuilding options with Hyundai Heavy Industries Co. Ltd. to construct two 155,000 cubic meter LNG carriers at a total delivered cost of approximately $376.9 million, excluding capitalized interest. As at June 30, 2007 payments made towards these commitments by the joint venture company totaled $156.0 million, excluding $12.8 million of capitalized interest and other miscellaneous construction costs. Long-term financing arrangements existed for all of the remaining $220.9 million unpaid cost of these LNG carriers.As at June 30, 2007, the remaining payments required to be made under these newbuilding contracts were $109.7 million in 2007, $75.1 million in 2008 and $36.1 million in 2009. The charters will commence upon vessel deliveries, which are scheduled for late 2008 and early 2009. Pursuant to existing agreements, Teekay Corporation was required to offer its 70% ownership interest in these two vessels and related charter contracts to the Partnership. On November 1, 2006, the Partnership agreed to acquire this 70% ownership interest upon delivery of the first LNG carrier (see Note 13a). f)In August 2005, Teekay Corporation announced that it had been awarded long-term, fixed-rate contracts to charter four LNG carriers to Ras Laffan Liquefied Natural Gas Co. Limited (3) (or RasGas3), a joint venture company between a subsidiary of ExxonMobil Corporation and Qatar Petroleum. The vessels will be chartered to RasGas3 at fixed rates, with inflation adjustments, for a period of 25years (with options exercisable by the customer to extend up to an additional 10years), scheduled to commence in the first half of 2008. Teekay Corporation entered into the project with a joint venture partner (Qatar Gas Transport Company Ltd. (Nakilat)), which owns a 60% interest. In connection with this award, Teekay Corporation has entered into agreements with Samsung Heavy Industries Co. Ltd. to construct four 217,000 cubic meter LNG carriers at a total cost of approximately $1.0billion (of which Teekay Corporation’s 40% portion is $400.7 million), excluding capitalized interest. As at June 30, 2007, payments made towards these commitments by the joint venture company totaled $701.6 million, excluding capitalized interest and other miscellaneous construction costs (of which the Company’s 40% contribution was $280.6 million), and long-term financing arrangements existed for all the remaining $300.1 million unpaid cost of these LNG carriers. As at June 30, 2007, the remaining payments required to be made under these newbuilding contracts (including the joint venture partners’ 60% share) were $99.7 million in 2007 and $200.3 million in 2008. Pursuant to existing agreements, Teekay Corporation was required to offer its 40% ownership interest in these four vessels and related charter contracts to the Partnership. On November 1, 2006, the Partnership agreed to acquire this 40% ownership interest upon delivery of the first LNG carrier (see Note 13a). g)In January 2007, the Partnership acquired a 2000-built LPG carrier, the Dania Spirit, from Teekay Corporation and the related long-term, fixed-rate time charter for a purchase price of approximately $18.5 million. This transaction was concluded between two entities under common control and, thus, the vessel acquired was recorded at its historical book value. The excess of the book value over the purchase price of the vessel was accounted for as an equity contribution by Teekay Corporation. The purchase was financed with one of the Partnership’s revolving credit facilities. This vessel is chartered to the Norwegian state-owned oil company, Statoil ASA, and has a remaining contract term of nine years. Page 14 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIESNOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) h)In March 2007, one of our LNG carriers, the Madrid Spirit, sustained damage to its engine boilers. The vessel was off-hire for approximately 85 days during the six months ended June 30, 2007. Since Teekay Corporation provides the Partnership with off-hire insurance for its LNG carriers, the Partnership’s exposure was limited to fourteen days of off-hire, of which seven days was recoverable from a third-party insurer. As at June 30, 2007, Teekay Corporation owed approximately $5.6 million to the Partnership for loss-of-hire for the six months ended June 30, 2007, which was paid to the Partnership subsequent to June 30, 2007. 12.Derivative Instruments and Hedging Activities The Partnership’s Suezmax tanker, the Toledo Spirit, which was delivered in July 2005, operates pursuant to a time-charter contract that increases or decreases the fixed rate established in the charter, depending on the spot charter rates that the Partnership would have earned had it traded the vessel in the spot tanker market. The remaining term of the time-charter contract is 18 years, although the charterer has the right to terminate the time charter 13 years after the original delivery date. The Partnership has entered into an agreement with Teekay Corporation under which Teekay Corporation pays the Partnership any amounts payable to the charter party as a result of spot rates being below the fixed rate, and the Partnership pays Teekay Corporation any amounts payable to the Partnership as a result of spot rates being in excess of the fixed rate. At June 30, 2007, the fair value of this derivative liability was $10.0 million and has been reflected in accumulated other comprehensive loss. During the three and six months ended June 30, 2007 and 2006, the Partnership incurred $1.0 million, $1.9 million, $0.3 million, and $2.1 million, respectively, of amounts owing to Teekay Corporation as a result of this agreement. The Partnership uses derivatives only for hedging purposes. As at June 30, 2007, the Partnership was committed to the following interest rate swap agreements related to its EURIBOR and LIBOR-based debt, whereby certain of the Partnership’s floating-rate debt has been swapped with fixed-rate obligations: Interest Rate Index Principal Amount $ Fair Value / Carrying Amount of Asset (Liability) $ Weighted- Average Remaining Term (years) Fixed Interest Rate (%)(1) LIBOR-Based Debt: U.S. Dollar-denominated interest rate swaps(2) LIBOR 525,032 46,549 29.6 4.9 U.S. Dollar-denominated interest rate swaps LIBOR 232,934 (11,305) 11.7 6.2 U.S. Dollar-denominated interest rate swaps(3) LIBOR 405,000 12,174 13.7 5.2 LIBOR-Based Restricted Cash Deposit: U.S. Dollar-denominated interest rate swaps(2) LIBOR 484,042 (57,169) 29.6 4.8 EURIBOR-Based Debt: Euro-denominated interest rate swaps(4) EURIBOR 417,127 35,761 17.0 3.8 (1) Excludes the margins the Partnership pays on its floating-rate debt, which, at June 30, 2007, ranged from 0.5% to 1.2% (see Note 8). (2) Principal amount reduces quarterly. (3) Interest rate swaps are held in Teekay Tangguh and Teekay Nakilat (III), variable interest entities in which the Partnership is the primary beneficiary (See Note 13a). Commencement dates of the interest rate swaps are 2006 ($160.0 million), 2007 ($70.0 million) and 2009 ($175.0 million). (4) Principal amount reduces monthly to 70.1 million Euros ($94.9 million) by the maturity dates of the swap agreements. Changes in the fair value of the designated interest rate swaps (cash flow hedges) are recognized in other comprehensive income until the hedged item is recognized in income. The ineffective portion of an interest rate swap’s change in fair value is immediately recognized into income and is presented as interest expense. During the three and six months ended June 30, 2007, the ineffective portion of the Partnership’s interest rate swaps was $3.2 million loss and $3.3 million loss, respectively. During the three and six months ended June 30, 2006, the ineffective portion of the Partnership’s interest rate swaps was nominal. The Partnership is exposed to credit loss in the event of non-performance by the counterparties to the interest rate swap agreements; however, counterparties to these agreements are major financial institutions and the Partnership considers the risk of loss due to non-performance to be minimal. The Partnership requires no collateral from these institutions. Page 15 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 13.Commitments and Contingencies (a)On November 1, 2006, the Partnership entered into an agreement with Teekay Corporation to purchase its 100% interest in Teekay Tangguh, which owns a 70% interest in Teekay Tangguh Joint Venture and its 100% interest in Teekay Nakilat (III), which owns a 40% interest in RasGas 3 Joint Venture (see Notes 11e and 11f). Teekay Tangguh Joint Venture owns two LNG newbuildings and the related 20-year time charters.RasGas 3 Joint Venture owns four LNG newbuildings and the related 25-year time charters. The purchases will occur upon the delivery of the first newbuildings for the respective projects, which are scheduled for 2008 and early 2009. The Partnership's purchase price for these projects, which depends upon the total construction costs of the vessels, is estimated to be $61.0million for the 70% interest in the Teekay Tangguh Joint Venture and $82.0million for the 40% interest in the RasGas 3 Joint Venture. In January 2003, the FASB issued FASB Interpretation No. 46, Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51 (or FIN 46). In general, a variable interest entity (or VIE) is a corporation, partnership, limited-liability company, trust or any other legal structure used to conduct activities or hold assets that either (1) has an insufficient amount of equity to carry out its principal activities without additional subordinated financial support, (2) has a group of equity owners that are unable to make significant decisions about its activities, or (3) has a group of equity owners that do not have the obligation to absorb losses or the right to receive returns generated by its operations. If a party with an ownership, contractual or other financial interest in the VIE (a variable interest holder) is obligated to absorb a majority of the risk of loss from the VIE's activities, is entitled to receive a majority of the VIE's residual returns (if no party absorbs a majority of the VIE's losses), or both, then FIN 46 requires that this party consolidate the VIE. Prior to its purchase of a controlling interest in Teekay Nakilat in October 2006, the Partnership already included Teekay Nakilat in its consolidated financial statements, as Teekay Nakilat was a VIE and the Partnership was its primary beneficiary. In addition, the Partnership has consolidated Teekay Tangguh and Teekay Nakilat (III) in its consolidated financial statements effective November 1, 2006, as both entities are VIE’s and the Partnership became their primary beneficiary on November 1, 2006, upon its agreement to acquire all of Teekay Corporation’s interests in these entities. The assets and liabilities of Teekay Tangguh and Teekay Nakilat (III) are reflected in the Partnership’s financial statements at historical cost as the Partnership and these two VIE’s are under common control. The following table summarizes the combined balance sheets of Teekay Tangguh and Teekay Nakilat (III) as at June 30, 2007 and December 31, 2006: June 30, 2007 $ December 31, 2006 $ ASSETS Prepaid expenses and other current assets 28 3 Advances on newbuilding contracts 159,500 84,184 Investment in and advances to joint ventures 285,633 141,427 Other assets 17,989 6,035 Total assets 463,150 231,649 LIABILITIES AND SHAREHOLDERS’ EQUITY Accrued liabilities 2,203 562 Advances from affiliates 11,797 7,366 Long-term debt relating to newbuilding vessels to be delivered 274,314 60,458 Other long-term liabilities 615 2,100 Total liabilities 288,929 70,486 Minority interest 24,531 24,559 Total shareholders’ equity 149,690 136,604 Total liabilities and shareholders’ equity 463,150 231,649 The Partnership’s maximum exposure to loss at June 30, 2007, as a result of its commitment to purchase Teekay Corporation’s interests in Teekay Tangguh and Teekay Nakilat (III), is limited to the respective purchase prices of such interests, which are expected to be $61 million and $82 million. (b)In December 2006, the Partnership announced that it has agreed to acquire three LPG carriers from I.M. Skaugen ASA (or Skaugen), which engages in the marine transportation of petrochemical gases and LPG and the lightering of crude oil, for approximately $29.2 million per vessel. The vessels are currently under construction and are expected to deliver between early 2008 and mid-2009. The Partnership will acquire the vessels upon their delivery and will finance the acquisition of these vessels through existing or incremental debt, surplus cash balances, issuance of additional common units or combinations thereof. Upon delivery, the vessels will be chartered to Skaugen, at fixed rates for a period of 15 years. Page 16 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 14.Supplemental Cash Flow Information a)Cash interest paid on long-term debt and capital lease obligations during the six months ended June 30, 2007 and 2006 totaled $46.5 million and $26.4 million, respectively. b)No taxes were paid during the six months ended June 30, 2007 and 2006. c)During January and February 2007, the Partnership took delivery of two leased LNG carriers which are being accounted for as capital leases. On delivery, the present value of the minimum lease payments for these two vessels was $310.5 million. These transactions were treated as non-cash transactions in the Partnership’s consolidated statement of cash flows. 15.Net Income Per Unit Net income per unit is determined by dividing net income, after deducting the amount of net income allocated to the General Partner’s interest, by the weighted-average number of units outstanding during the period. As required by Emerging Issues Task Force Issue No. 03-6, Participating Securities and Two-Class Method under FASB Statement No. 128, Earnings Per Share, the General Partner’s, common unitholders’ and subordinated unitholders’ interests in net income are calculated as if all net income for periods subsequent to May 10, 2005(the date of the Partnership's initial public offering) were distributed according to the terms of the Partnership Agreement, regardless of whether those earnings would or could be distributed. The Partnership Agreement does not provide for the distribution of net income; rather, it provides for the distribution of available cash, which is a contractually defined term that generally means all cash on hand at the end of each quarter after establishment of cash reserves. Unlike available cash, net income is affected by non-cash items, such as depreciation and amortization, and foreign currency translation gains (losses). Under the Partnership Agreement, the holder of the incentive distribution rights in the Partnership, which is currently the General Partner, has the right to receive an increasing percentage of cash distributions after the minimum quarterly distribution. Assuming there are no cumulative arrearages on common unit distributions, the target distribution levels entitle the General Partner to receive 2% of quarterly cash distributions up to $0.4625 per unit, 15% of quarterly cash distributions between $0.4625 and $0.5375 per unit, 25% of quarterly cash distributions between $0.5375 and $0.65 per unit, and 50% of quarterly cash distributions in excess of $0.65 per unit. During the quarters ended June 30, 2007 and June 30, 2006, net income and net loss, respectively, did not exceed $0.4625 per unit and, consequently, the General Partner did not have the right to receive an increasing percentage of assumed distributions after a $0.4625 per unit quarterly distribution, for purposes of the net income per unit calculation. Under the Partnership Agreement, during the subordination period the common units will have the right to receive distributions of available cash from operating surplus in an amount equal to the minimum quarterly distribution of $0.4125 per quarter, plus any arrearages in the payment of the minimum quarterly distribution on the common units from prior quarters, before any distributions of available cash from operating surplus may be made on the subordinated units.During the quarter ended June 30, 2007, net income did not exceed the minimum quarterly distribution of $0.4125 per unit and, consequently, the assumed distributions of net income resulted in unequal distributions of net income between the subordinated unit holders and common unit holders. During the three months ended June 30, 2006, the Partnership incurred a net loss and, consequently, the assumed distributions of net loss resulted in equal distributions of net loss between the subordinated unit holders and common unit holders. 16.Other Information In July 2007, Teekay Corporation announced that a consortium in which it has a 33% ownership interest has signed a letter of intent to charter four newbuilding 160,400 cubic meter LNG carriers for a period of 20 years to the Angola LNG Project, which is being developed by subsidiaries of Chevron, Sonangol, BP and Total.Final award of the charter contract is still subject to certain conditions, which are expected to be met by September 30, 2007.The vessels will be chartered at fixed rates, with inflation adjustments, commencing in 2011. Mitsui & Co., Ltd. and NYK Bulkship (Europe) have 34% and 33% ownership interests in the consortium, respectively. In accordance with an existing agreement, if successful in the final award, Teekay Corporation is required to offer to the Partnership its 33% ownership interest in these vessels and related charter contracts. Page 17 of 36 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES JUNE 30, 2007 PART I – FINANCIAL INFORMATION ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS General Teekay LNG Partners L.P. is an international provider of liquefied natural gas (or LNG), liquefied petroleum gas (or LPG) and crude oil marine transportation services. Our original fleet was established by Naviera F. Tapias S.A. (or Tapias), a Spanish company founded in 1991. Teekay Corporation, through its subsidiary Teekay Luxembourg S.a.r.l. (or Luxco), acquired Tapias on April 30, 2004 and changed its name to Teekay Shipping Spain S.L. (or Teekay Spain). Our growth strategy focuses on expanding our fleet of LNG and LPG carriers under long-term, fixed-rate time charters. We intend to continue our practice of acquiring LNG and LPG carriers as needed for approved projects only after the long-term charters for the projects have been awarded to us, rather than ordering vessels on a speculative basis. We seek to capitalize on opportunities emerging from the global expansion of the LNG and LPG sectors by selectively targeting long-term, fixed-rate time charters. We may enter into joint ventures and partnerships with companies that may provide increased access to these opportunities or may engage in vessel or business acquisitions. We plan to leverage the expertise, relationships and reputation of Teekay Corporation and its affiliates to pursue these growth opportunities in the LNG and LPG sectors and may consider other opportunities to which our competitive strengths are well suited. In December 2006, we announced that we will be acquiring four LPG carriers, as discussed below. LPG is a by-product of natural gas separation and crude oil refining. We believe that LPG transportation services are a natural extension of our core LNG transportation business. We view our Suezmax tanker fleet primarily as a source of stable cash flow as we expand our liquefied gas operations. We manage our business and analyze and report our results of operations on the basis of the following two business segments: Liquefied Gas Segment. We have seven LNG carriers, including the Al Marrouna, that delivered in October 2006, the Al Areesh that delivered in January 2007 and the Al Daayen that delivered in February 2007 (collectively, the RasGas II LNG Carriers). All of our LNG carriers operate under long-term, fixed-rate time charters. In addition, in July and August 2005, Teekay Corporation announced that it has been awarded long-term, fixed-rate time charter contracts to transport LNG and has entered into agreements to construct a total of six LNG carriers in connection with these awards. Two of the LNG carriers will be chartered for a period of 20 years to The Tangguh Production Sharing Contractors, and four will be chartered for a period of 25 years (with options to extend up to an additional 10 years) to Ras Laffan Liquefied Natural Gas Co. Limited (3). Partners in each of these projects will participate in 30% and 60%, respectively, of the ownership of the related time charters and related vessels. On November 1, 2006, we agreed to acquire from Teekay Corporation, upon delivery of the first vessel for each project, its interest in these vessels and related charter contracts. Please read Item 1 – Financial Statements: Note 13(a) – Commitments and Contingencies. We have one LPG carrier, the 2000-built Dania Spirit, which we acquired on January1, 2007 from Teekay Corporation, together with the related long-term, fixed-rate time charter. This vessel is chartered to the Norwegian state-owned oil company, Statoil ASA, and has a remaining contract term of nine years. In December 2006, we announced that we have agreed to acquire three LPG carriers from I.M. Skaugen ASA (or Skaugen), for approximately $29.2 million per vessel. The vessels are currently under construction and are expected to deliver between early 2008 and mid-2009. We will finance the acquisition of these vessels through existing or incremental debt, surplus cash balances, issuance of additional common units or combinations thereof. Upon delivery, the vessels will be chartered to Skaugen at fixed-rates for a period of 15 years. During the three and six months ended June 30, 2007, our liquefied gas segment generated 67.8% and 66.3%, respectively, of our total net voyage revenues. During the three and six months ended June 30, 2006, our liquefied gas segment generated 52.8% and 53.4%, respectively, of our total net voyage revenues. Suezmax Tanker Segment. We have eight Suezmax-class double-hulled conventional crude oil tankers. All of our Suezmax tankers operate under long-term, fixed-rate time charters. During the three and six months ended June 30, 2007, our Suezmax tanker segment generated 32.2% and 33.7%, respectively, of our total net voyage revenues. During the three and six months ended June 30, 2006, our Suezmax tanker segment generated 47.2% and 46.6%, respectively, of our total net voyage revenues. Follow-On Offering During May 2007, we sold, as part of a follow-on public offering, 2.3 million of our common units, which represent limited partner interests, at $38.13 per unit for proceeds of $84.2 million, net of $3.5 million of commissions and other expenses associated with the offering. The Partnership’s General Partner contributed $1.8 million to the Partnership to maintain its 2% general partner interest. The net proceeds from our sale of common units were used to repay outstanding debt on one of our revolving credit facilities. Page 18 of 36 Our Charters We generate revenues by charging customers for the transportation of their LNG, LPG and crude oil using our vessels. Historically, we generally have provided these services under the following basic types of contractual relationships: · Time charters, where vessels are chartered to customers for a fixed period of time at rates that are generally fixed but may contain a variable component, based on inflation, interest rates or current market rates; and · Voyage charters, which are charters for shorter intervals, usually a single round trip, that are priced on a current, or “spot” market rate. During the three and six months ended June 30, 2007 and 2006, we derived 100% of our revenues from time charters.We have not provided services under voyage charters since 2004 and do not anticipate earning revenues directly from voyage charters in the foreseeable future. "Hire" rate refers to the basic payment from the customer for the use of a vessel.Hire is payable monthly, in advance, in U.S. Dollars or Euros, as specified in the charter.The hire rate generally includes two components – a capital cost component and an operating expense component.The capital component typically approximates the amount we are required to pay under vessel financing obligations and, for five of our eight Suezmax tankers, adjusts for changes in the floating interest rates relating to the underlying vessel financing.The operating component, which adjusts annually for inflation, is intended to compensate us for vessel operating expenses. For most of our charters, we earn a profit from a margin built into the operating or capital component of the hire rate. The time charters for our other three Suezmax tankers include a fixed monthly rate for their initial 12-year term, which increases to another fixed amount for any extensions of the initial term. These time charters do not include separately identified capital or operating components or adjust for inflation. In addition, we may receive additional revenues beyond the fixed hire rate when current market rates exceed specified amounts under our time charter for one Suezmax tanker, the Teide Spirit. Hire payments may be reduced or, under some charters, we must pay liquidated damages, if the vessel does not perform to certain of its specifications, such as if the average vessel speed falls below a guaranteed speed or the amount of fuel consumed to power the vessel under normal circumstances exceeds a guaranteed amount. Historically, we have had few instances of hire rate reductions and none that have had a material impact on our operating results. When a vessel is “off-hire”—or not available for service—generally the customer is not required to pay the hire rate and we are responsible for all costs. Prolonged off-hire may lead to vessel substitution or termination of the time charter. A vessel will be deemed to be off-hire if it is in drydock. We must periodically drydock each of our vessels for inspection, repairs and maintenance and any modifications to comply with industry certification or governmental requirements. In addition, a vessel generally will be deemed off-hire if there is a loss of time due to, among other things: operational deficiencies; equipment breakdowns; delays due to accidents, crewing strikes, certain vessel detentions or similar problems; or our failure to maintain the vessel in compliance with its specifications and contractual standards or to provide the required crew. We carry loss-of-hire insurance for our LNG carriers. The average remaining term of our existing long-term, fixed-rate time charters is approximately 17 years for our LNG and LPG carriers, and 12 years for our Suezmax tankers, subject, in certain circumstances, to termination or purchase rights. Our customers include major energy companies and their affiliates. We derive a substantial majority of our revenues from a limited number of customers. During the six months ended June 30, 2007 and 2006, we derived 75% and 100%, respectively, of our revenues from five customers – Compania Espanola de Petroleos, S.A. (22% and 30%), Repsol YPF, S.A. (20% and 28%), ConocoPhillips (12% and 17%), Gas Natural SDG, S.A. (11% and 12%), and Unión Fenosa Gas, S.A (10% and 13%). In addition, as a result of our acquisition of the RasGas II LNG Carriers and related time charters from Teekay Corporation, for the three and six months ended June 30, 2007, we derived 23% and 26%, respectively, of our revenues from Ras Laffan Liquefied Natural Gas Co. Limited (II). The loss of any customer or time charter, or a significant decline in payments under any of our time charters, could materially and adversely affect our revenues, cash flows and operating results. Important Financial and Operational Terms and Concepts We use a variety of financial and operational terms and concepts when analyzing our performance. These include the following: Voyage Revenues. Voyage revenues currently include revenues only from time charters. Voyage revenues are affected by hire rates and the number of calendar-ship-days a vessel operates. Voyage revenues are also affected by the mix of business between time and voyage charters. Hire rates for voyage charters are more volatile, as they are typically tied to prevailing market rates at the time of a voyage. Voyage Expenses. Voyage expenses are all expenses unique to a particular voyage, including any bunker fuel expenses, port fees, cargo loading and unloading expenses, canal tolls, agency fees and commissions. Voyage expenses are typically paid by the customer under time charters and by us under voyage charters. When we pay voyage expenses, we typically add them to our hire rates at an approximate cost. Page 19 of 36 Net Voyage Revenues. Net voyage revenues represent voyage revenues less voyage expenses. Because the amount of voyage expenses we incur for a particular charter depends upon the form of the charter, we use net voyage revenues to improve the comparability between periods of reported revenues that are generated by the different forms of charters. We principally use net voyage revenues, a non-GAAP financial measure, because it provides more meaningful information to us about the deployment of our vessels and their performance than voyage revenues, the most directly comparable financial measure under United States generally accepted accounting principles (or GAAP). Vessel Operating Expenses. We are responsible for vessel operating expenses, which include crewing, repairs and maintenance, insurance, stores, lube oils and communication expenses. The two largest components of vessel operating expenses are crews and repairs and maintenance. Income from Vessel Operations. To assist us in evaluating our operations by segment, at times we analyze the income we receive from each segment after deducting operating expenses, but prior to the deduction of interest expense, taxes, foreign currency and other income and losses. For more information, please read Item 1 – Financial Statements: Note 4 – Segment Reporting. Drydocking. We must periodically drydock each of our vessels for inspection, repairs and maintenance and any modifications required to comply with industry certification or governmental requirements. Generally, we drydock each of our vessels every five years. In addition, a shipping society classification intermediate survey is performed on our LNG and LPG carriers between the second and third year of a five-year drydocking period. We capitalize a substantial portion of the costs incurred during drydocking and for the survey and amortize those costs on a straight-line basis from the completion of a drydocking or intermediate survey to the estimated completion of the next drydocking or intermediate survey. We expense costs related to routine repairs and maintenance incurred during drydocking or intermediate survey that do not improve or extend the useful lives of the assets. The number of drydockings undertaken in a given period and the nature of the work performed determine the level of drydocking expenditures. Depreciation and Amortization. Our depreciation and amortization expense typically consists of the following three components: · charges related to the depreciation of the historical cost of our fleet (less an estimated residual value) over the estimated useful lives of our vessels; · charges related to the amortization of drydocking expenditures over the estimated number of years to the next scheduled drydocking or intermediate survey; and · charges related to the amortization of the fair value of the time charters acquired in the Teekay Spain acquisition (over the remaining terms of the charters), which was initially determined at approximately $183 million in April 2004 when Teekay Corporation acquired Teekay Spain. Revenue Days. Revenue days are the total number of calendar days our vessels were in our possession during a period less the total number of off-hire days during the period associated with major repairs, drydockings or special or intermediate surveys not covered by insurance. Consequently, revenue days represents the total number of days available for the vessel to earn revenue. Idle days, which are days when the vessel is available to earn revenue yet is not employed, are included in revenue days. We use revenue days to explain changes in our net voyage revenues between periods. Calendar-Ship-Days. Calendar-ship-days are equal to the total number of calendar days that our vessels were in our possession during a period. As a result, we use calendar-ship-days primarily in explaining changes in vessel operating expenses and depreciation and amortization. Utilization. Utilization is an indicator of the use of our fleet during a given period, and is determined by dividing our revenue days by our calendar-ship-days for the period. Restricted Cash Deposits. Under capital lease arrangements for four of our LNG carriers, we are required to have on deposit with financial institutions an amount of restricted cash deposits that, together with interest earned on the deposits, will equal the remaining amounts we owe under the lease arrangements, including our obligation to purchase the vessels at the end of the lease terms, where applicable. For more information, please read Item 1 – Financial Statements: Note 5 – Capital Leases and Restricted Cash. Page 20 of 36 Foreign Currency Fluctuations. Our results of operations are affected by fluctuations in currency exchange rates. The volatility in our financial results due to currency exchange rate fluctuations are attributed primarily to the following factors: · Unrealized end-of-period revaluations. Under U.S. accounting guidelines, all foreign currency-denominated monetary assets and liabilities, such as cash and cash equivalents, restricted cash, long-term debt and capital lease obligations, are revalued and reported based on the prevailing exchange rate at the end of the period. A substantial majority of our foreign currency gains and losses are attributable to this revaluation in respect of our Euro-denominated term loans. Substantially all of these gains and losses are unrealized. · Foreign currency revenues and expenses. A portion of our voyage revenues are denominated in Euros. A substantial majority of our vessel operating expenses and general and administrative expenses are denominated in Euros, which is primarily a function of the nationality of our crew and administrative staff. We also have Euro-denominated interest expense and interest income related to our Euro-denominated loans and Euro-denominated restricted cash deposits, respectively. As a result, fluctuations in the Euro relative to the U.S. Dollar have caused, and are likely to continue to cause, fluctuations in our income statement, including our reported voyage revenues, vessel operating expenses, general and administrative expenses, interest expense and interest income. On a cash basis, our Euro-denominated revenues currently generally approximate our Euro-denominated expenses and Euro-denominated loan and interest payments. For this reason, we have not entered into any forward contracts or similar arrangements to protect against the risk of foreign currency-denominated revenues, expenses or monetary assets or liabilities. If our foreign currency-denominated revenues and expenses become sufficiently disproportionate in the future, we may engage in hedging activities. For more information, please read Item 3 -Quantitative and Qualitative Disclosures About Market Risk. Items You Should Consider When Evaluating Our Results of Operations Some factors that have affected our historical financial performance or will affect our future performance are listed below: · Our financial results reflect the consolidation of Teekay Tangguh and Teekay Nakilat (III). On November 1, 2006, we entered into an agreement with Teekay Corporation to purchase its 100% interest in Teekay Tangguh Holdings Corporation (or Teekay Tangguh), which owns a 70% interest in Teekay BLT Corporation (or Teekay Tangguh Joint Venture), and its 100% interest in Teekay Nakilat (III) Holdings Corporation (or Teekay Nakilat (III)), which owns a 40% interest in Teekay Nakilat (III) Corporation (or RasGas 3 Joint Venture). Teekay Tangguh Joint Venture owns two LNG newbuildings and the related 20-year time charters.RasGas 3 Joint Venture owns four LNG newbuildings and the related 25-year time charters. The purchases will occur upon the delivery of the first newbuildings for the respective projects, which are scheduled for 2008 and early 2009; however we were required to consolidate Teekay Tangguh and Teekay Nakilat (III) in our consolidated financial statements, effective November 1, 2006, as both entities are variable interest entities and we are their primary beneficiary.Please read Item 1 - Financial Statements: Notes 11(e) and 11(f) – Related Party Transactions and Note 13(a) - Commitments and Contingencies. · The size of our LNG carrier and LPG carrier fleets has changed. Our historical results of operations reflect changes in the size and composition of our fleet due to certain vessel deliveries. In particular, we increased the size of our LNG carrier fleet from four LNG carriers during the first six months of 2006 to seven LNG carriers by February 2007. We also purchased our first LPG carrier from Teekay Corporation in January 2007. Please read “­– Results of Operations – Liquefied Gas Segment” below for further details about our vessel deliveries. · One of our Suezmax tankers earns revenues based partly on spot market rates. The time charter for one Suezmax tanker, the Teide Spirit, contains a component providing for additional revenues to us beyond the fixed hire rate when spot market rates exceed certain threshold amounts. Accordingly, even though declining spot market rates will not result in our receiving less than the fixed hire rate, our results may continue to be influenced, in part, by the variable component of the Teide Spirit charter. During the three and six months ended June 30, 2007, we earned $1.0 million and $1.9 million, and for the same periods in 2006, we earned $0.1 million and $1.5 million, respectively, in additional revenue from this variable component. Page 21 of 36 Results of Operations The following table presents our operating results by reportable segment for the three and six months ended June 30, 2007 and 2006, and compares our net voyage revenues (which is a non-GAAP financial measure) by reportable segment for the three and six months ended June 30, 2007 and 2006, to voyage revenues, the most directly comparable GAAP financial measure: Three Months Ended June 30, 2007 2006 (in thousands of U.S. dollars, except Operating Data) Liquefied Gas Segment Suezmax Tanker Segment Total Liquefied Gas Segment Suezmax Tanker Segment Total Voyage revenues 44,092 21,190 65,282 22,519 20,015 42,534 Voyage expenses 8 266 274 400 250 650 Net voyage revenues 44,084 20,924 65,008 22,119 19,765 41,884 Vessel operating expenses 8,094 5,836 13,930 4,915 4,852 9,767 Depreciation and amortization 11,551 5,004 16,555 7,756 4,987 12,743 General and administrative (1) 1,871 1,888 3,759 1,284 1,714 2,998 Income from vessel operations 22,568 8,196 30,764 8,164 8,212 16,376 Operating Data: Revenue Days (A) 724 728 1,452 331 728 1,059 Calendar-Ship-Days (B) 728 728 1,456 364 728 1,092 Utilization (A)/(B) 99.5 % 100 % 99.7 % 90.9 % 100 % 97.0 % Six Months Ended June 30, 2007 2006 (in thousands of U.S. dollars, except Operating Data) Liquefied SuezmaxTanker Segment Total LiquefiedGasSegment SuezmaxTankerSegment Total Voyage revenues 81,568 42,043 123,611 46,219 40,456 86,675 Voyage expenses 13 527 540 400 527 927 Net voyage revenues 81,555 41,516 123,071 45,819 39,929 85,748 Vessel operating expenses 16,261 11,490 27,751 8,717 10,011 18,728 Depreciation and amortization 22,365 10,009 32,374 15,434 9,968 25,402 General and administrative (1) 3,659 3,618 7,277 2,687 3,406 6,093 Income from vessel operations 39,270 16,399 55,669 18,981 16,544 35,525 Operating Data: Revenue Days (A) 1,348 1,448 2,796 691 1,432 2,123 Calendar-Ship-Days (B) 1,390 1,448 2,838 724 1,448 2,172 Utilization (A)/(B) 97.0 % 100 % 98.5 % 95.4 % 98.9 % 97.7 % (1) Includes direct general and administrative expenses and indirect general and administrative expenses (allocated to each segment based on estimated use of corporate resources). Three and Six Months Ended June 30, 2007 versus Three and Six Months Ended June 30, 2006 Liquefied Gas Segment We operated four LNG carriers during the three and six months ended June 30, 2006.We subsequently took delivery of the following three RasGasII LNG carriers: the Al Marrouna in October 2006; the
